          Case 1:20-cv-00147-RDA-TCB Document 1 Filed 02/12/20 Page 1 of 7 PageID# 1

                                                                                                                              L      ^
Pro Se 15(Rev. 12/16) Complaint for Violation of Civii Rights(Non-Prisoner)                               I        FEB 1 2 2020
                                                                                                          f
                                     UNITED STATES DISTRICT COURT                                             Cli-r.K,        DioiVii Ji COURT
                                                                                                          \                       VIRGINIA :
                                                                   for the


                                                       Eastern District of Virginia


                                                             Alexandria Division




                         Marc Stout,
                                                                              Case No.        7j1 ^^                     ^
                                                                                           (to be filled in by the Clerk's Office)
                        Robert Stout
                           Plaintiff(s)
(Write the full name of each plaintiff who is filing this
complaint. If the names of all the plaintiffs cannot fit in the               Jury Trial: fc/jec/rone; ^ Yes             No
space above, please write "see attached"in the space and
                                                                                                      □
attach an additional page with the full list of names.)
                               -V-




                        Sgt. Mischou,
                       Lt. Blsek

                         Defendant(s)
(Write the full name of each defendant who is being sued. If
the names of all the defendants cannot        in the space
above, please write "see attached"in the space and attach
an additional page with the full list of names. Do not include
addresses here.)



                                 COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                               (Non-Prisoner Complaint)


                                                                  NOTICE


    Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public
    access to electronic court files. Under this rule, papers filed with the court should not contain: an
    individual's full social security number or full birth date; the full name of a person known to be a minor;
    or a complete financial account number. A filing may include only, the last four digits of a social
    security number; the year of an individual's birth; a minor's initials; and the last four digits of a financial
    account number.

    Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness
    statements, or any other materials to the Clerk's Office with this complaint.

    In order for your complaint to be filed, it must be accompanied by the filing fee or an application to
    proceed in forma pauperis.


Page of
Case 1:20-cv-00147-RDA-TCB Document 1 Filed 02/12/20 Page 2 of 7 PageID# 2
Case 1:20-cv-00147-RDA-TCB Document 1 Filed 02/12/20 Page 3 of 7 PageID# 3
Case 1:20-cv-00147-RDA-TCB Document 1 Filed 02/12/20 Page 4 of 7 PageID# 4
Case 1:20-cv-00147-RDA-TCB Document 1 Filed 02/12/20 Page 5 of 7 PageID# 5
Case 1:20-cv-00147-RDA-TCB Document 1 Filed 02/12/20 Page 6 of 7 PageID# 6
Case 1:20-cv-00147-RDA-TCB Document 1 Filed 02/12/20 Page 7 of 7 PageID# 7
